

116 HR 4149 IH: Recognizing the Environmental Gains In Overcoming Negligence Act
U.S. House of Representatives
2019-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4149IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Mrs. Dingell (for herself and Ms. Tlaib) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Agriculture, Transportation and Infrastructure, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the closure, consolidation, or elimination of offices of the Environmental Protection
			 Agency.
	
 1.Short titleThis Act may be cited as the Recognizing the Environmental Gains In Overcoming Negligence Act or the REGION Act. 2.Regional and program offices of the Environmental Protection AgencyNo office of the Environmental Protection Agency, including any region, regional office, or program office, shall be closed, consolidated, or eliminated using funds made available in any appropriations Act for any fiscal year.
		